Exhibit 10.1

 



RESOLUTION OF THE SHAREHOLDERS

 

OF

 

NUTS & BOLTS INTERNATIONAL INC.

 

 

 

 

The following is a true copy of the resolution duly adopted by the Majority of
the Shareholders of the Corporation at a special meeting, notice to this meeting
having been waived, held this 29th day of February, 2016

 

WHEREAS there has been presented to and considered by this meeting a Motion to
effectuate a new Board of Directors of the Company;

 

NOW THEREFORE BE IT RESOLVED that the majority of shareholders having considered
this matter, and having opened the floor to all those who voice a preference in
the issue and pursuant to NRS 78.320, have overwhelmingly decided and RESOLVED
that we have elected:

 

Tan Sri Dato' Sri Lai Teck Peng as Director

 

The Above qualified Director, having been nominated, has accepted his position
as DIRECTOR of the Company.

 

Said Motion is hereby passed and the corporate books, records and the Company
shall file this Resolution in the corporate records.

 

 

 

Dated: 29th February, 2016

 

 

/s/Tan Sri Dato' Sri Lai Teck Peng



 



Tan Sri Dato' Sri Lai Teck Peng,

on behalf of the Majority Shareholders



 

